Fourth Court of Appeals
                                      San Antonio, Texas
                                 MEMORANDUM OPINION
                                         No. 04-19-00253-CV

                        Juan VELA, Individually and d/b/a Star Moulding Co.,
                                            Appellant

                                                   v.

                               HOLLAND SOUTHWEST INT. INC.,
                                         Appellee

                      From the 229th Judicial District Court, Starr County, Texas
                                     Trial Court No. DC-17-214
                          The Honorable Baldemar Garza, Judge Presiding

PER CURIAM

Sitting:          Sandee Bryan Marion, Chief Justice
                  Rebeca C. Martinez, Justice
                  Patricia O. Alvarez, Justice

Delivered and Filed: September 25, 2019

DISMISSED FOR WANT OF PROSECUTION

           Appellant’s brief was due to be filed by August 16, 2019. Because the brief was not timely

filed, on August 23, 2019, appellant was ordered to show cause in writing why this appeal should

not be dismissed for want of prosecution. TEX. R. APP. P. 38.8(a). Appellant’s response was due

to be filed by September 9, 2019. No response was filed. Accordingly, this appeal is dismissed

for want of prosecution.

                                                    PER CURIAM